
	
		II
		111th CONGRESS
		1st Session
		S. 1615
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To amend the Small Business Act and the Small Business
		  Investment Act of 1958 to stop the small business credit crunch, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Next Step for Main Street Credit
			 Availability Act of 2009.
		2.Maximum amounts
			 for 7(a) loansSection 7(a)(3)(A) of the Small Business Act
			 (15 U.S.C. 636(a)(3)(A)) is amended by striking $1,500,000 (or if the
			 gross loan amount would exceed $2,000,000 and inserting
			 $4,000,000 (or if the gross loan amount would exceed
			 $5,000,000.
		3.Refinancing
			 Existing 7(a) Loans
			(a)In
			 GeneralSection 7(a) of the Small Business Act (15 U.S.C. 636(a))
			 is amended by adding at the end the following:
				
					(34)Refinancing
				existing loansA borrower that has received a loan under this
				subsection may refinance the balance of the loan by applying for a loan from
				the lender that made the original loan or with another
				lender.
					.
			(b)Technical
			 amendmentSection 7(a) of the Small Business Act (15 U.S.C.
			 636(a)) is amended by striking (32)
			 Increased and inserting (33)
			 Increased.
			4.Maximum loan
			 amounts under 504 programSection 502(2)(A) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 696(2)(A)) is amended—
			(1)in clause (i), by striking
			 $1,500,000 and inserting $4,000,000;
			(2)in clause (ii),
			 by striking $2,000,000 and inserting $5,000,000;
			 and
			(3)in clause (iii),
			 by striking $4,000,000 and inserting
			 $5,500,000.
			5.Maximum loan
			 limits under microloan programSection 7(m) of the Small Business Act (15
			 U.S.C. 636(m)) is amended—
			(1)in paragraph (1)(B)(iii), by striking
			 $35,000 and inserting $50,000;
			(2)in paragraph
			 (3)(E), by striking $35,000 each place it appears and inserting
			 $50,000; and
			(3)in paragraph
			 (11)(B), by striking $35,000 and inserting
			 $50,000.
			6.Online lending
			 platformIt is the sense of
			 the Congress that the Administrator of the Small Business Administration should
			 establish a website that—
			(1)lists each lender that makes loans
			 guaranteed by the Small Business Administration and provides information about
			 the loan rate of each such lender; and
			(2)allows prospective borrowers—
				(A)to compare rates on loans guaranteed by the
			 Small Business Administration; and
				(B)to apply online
			 for loans guaranteed by the Small Business Administration.
				
